Case 6:19-cv-00771-ACC-LRH Document 24 Filed 07/15/19 Page 1 of 3 PageID 90



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


JORDAN A. RIDDLE,                                    CASE NO. 6:19-cv-00771-ACC-LRH

       Plaintiff,

vs.

ORANGE COUNTY SCHOOL BOARD,
a Governmental Entity,

       Defendant.
                                             /

        DEFENDANT, ORANGE COUNTY SCHOOL BOARD’S ANSWER AND
            AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

       Defendant, Orange County School Board, by and through its undersigned attorneys,

hereby files this Answer and Affirmative Defenses, and in paragraphs corresponding to those of

Plaintiff’s Complaint filed April 23, 2019, answers and says:

       1.      Without knowledge; therefore, denied.

       2.      Admitted that at all material times, Jordan A. Riddle was an Orange County

Public School student. All other allegations and inferences arising therefrom are denied.

       3.      Denied as phrased. See Fla. Stat. § 1001.42.

       4.      Admitted for jurisdictional purposes. All other allegations and inferences arising

therefrom are denied.

       5.      Admitted.

       6.      Denied.

       7.      Admitted that Adrianne Hill was the Dean of Students at West Orange High

School in January 2017. All other allegations and inferences arising therefrom are denied.




                                                 1
Case 6:19-cv-00771-ACC-LRH Document 24 Filed 07/15/19 Page 2 of 3 PageID 91



       8.      Denied.

       9.      Denied.

       10.     Denied.

       11.     Denied.

       12.     Denied.

       13.     Denied.

       14.     Denied.

       15.     Denied.

       16.     Denied.

       17.     Denied.

                                  AFFIRMATIVE DEFENSES

       63.     Defendant would assert that Plaintiff’s Complaint fails to state a claim upon

which relief may be granted, and that Plaintiff has failed to set forth sufficient facts or allegations

to bring a cause of action under Title IX of the U.S. Code and as such, this claim should be

dismissed.

       64.     Defendant would assert that Plaintiff’s Complaint fails to establish the “severe,

pervasive, and objectively offensive” sexual harassment that effectively barred her access to the

Orange County Public School system in support of her Title IX claim.

       65.     Defendant would assert that Plaintiff’s Complaint is barred in whole or in part

because Defendant has at all times hereto acted reasonably and in good faith toward Plaintiff.

       66.     Defendant would assert that Plaintiff has failed to mitigate her damages, if any,

and as such, Defendant is entitled to a set-off equal to that amount.

       67.     Defendant would assert that there is no evidence that Defendant acted with




                                                  2
Case 6:19-cv-00771-ACC-LRH Document 24 Filed 07/15/19 Page 3 of 3 PageID 92



deliberate indifference in this matter and as such, Plaintiff’s Title IX claim should be dismissed.

       68.     Defendant would assert that Defendant did not engage in any affirmative conduct

to place Plaintiff in danger.

       69.     Defendant would assert that at all times, Defendant acted reasonably and with a

good faith belief that its actions were lawful and not in violation of any federal or state right.

                                  DEMAND FOR JURY TRIAL

       70.     Defendant hereby demands a trial by jury as to all issues so triable.

                       CLAIM FOR COSTS AND ATTORNEY’S FEES

       Defendant has been required to retain the services of the undersigned to defend this

action and would request it is entitled to all an award of taxable costs, including attorney’s fees,

pursuant to 42 U.S.C. § 1988, 42 U.S.C. § 12205, Fed. R. Civ. P. 11, and the Court’s inherent

powers.

       I HEREBY CERTIFY that on July 15, 2019, I electronically filed this document with

the Clerk of the Courts by using the CM/ECF system which will send a notice of electronic filing

to William E. Ruffier, Esquire, Dellecker Wilson King McKenna & Ruffier, LLP, 719 Vassar

Street, Orlando, FL 32804, wereservice@dwklaw.com, wruffier@dwklaw.com.

                                               /s/ Gail C. Bradford
                                               WILLIAM E. LAWTON, ESQ.
                                               Florida Bar No. 0163236
                                               GAIL C. BRADFORD, ESQ.
                                               Florida Bar No. 0295980
                                               Dean, Ringers, Morgan & Lawton, P.A.
                                               Post Office Box 2928
                                               Orlando, Florida 32802-2928
                                               Tel: 407-422-4310 Fax: 407-648-0233
                                               wlawton@drml-law.com
                                               gbradford@drml-law.com
                                               Attorneys for Defendant




                                                  3
